Exhibit 10.1

 

 

LOGO [g793526g1.jpg]

September 23, 2014

Sam Solomon

Chief Executive Officer

EveryWare Global, Inc.

519 N. Pierce Ave.

Lancaster, OH 43130

Dear Mr Solomon:

This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal North America, LLC (“A&M”) and EveryWare Global, Inc.,
and its assigns and successors (the “Company”), including the scope of the
services to be performed and the basis of compensation for those services. Upon
execution of this letter by each of the parties below and receipt of the
retainer described below, this letter will constitute an agreement between the
Company and A&M (the “Agreement”) and that certain engagement letter agreement,
dated February 25, 2014 (the “Prior Agreement”), between A&M and the Company is
hereby terminated.

 

1. Description of Services

 

  (a) Officers. In connection with this engagement, A&M shall make available to
the Company:

 

  (i) Joel Mostrom to serve as Interim Chief Financial Officer (the “CFO”) and
designated as an executive officer of the Company; and

 

  (ii) Upon the mutual agreement of A&M and the Company, A&M will provide
additional employees of A&M and/or its affiliates and wholly-owned subsidiaries
(“Additional Personnel”) as required (collectively, with the CFO, the
“Engagement Personnel”), to assist the CFO in the execution of the duties set
forth more fully herein.

 

  (b) Duties.

 

  (i) The CFO shall perform all normal and customary duties required of the CFO.

 

  (ii) In addition the Engagement Personnel shall perform such other services as
requested or directed by the CEO or board of the directors of the Company (the
“Board”).

 

  -1-       LOGO [g793526g3.jpg]



--------------------------------------------------------------------------------

EveryWare Global, Inc.

September 23, 2014

 

  (c) The Engagement Personnel shall report to the CEO or other applicable
officers, and, at the request of the Board, will make recommendations to and
consult with the Board.

 

  (d) The Engagement Personnel will continue to be employed, by A&M and, while
rendering services to the Company, will continue to work with other personnel at
A&M in connection with unrelated matters that will not unduly interfere with the
services rendered by the Engagement Personnel pursuant to this Agreement. With
respect to the Companythe Engagement Personnel shall operate under the direction
of the CEO and A&M shall have no liability to the Company for any acts or
omissions of the Engagement Personnel related to the performance or
non-performance of services at the direction of the CEO or Board and consistent
with the requirements of the Engagement and this Agreement other than any acts
of intentional misconduct on the part of the Engagement Personnel.

 

  (e) In connection with the services to be provided hereunder, from time to
time A&M may utilize the services of employees of its affiliates and
subsidiaries as Engagement Personnel. Such affiliates and subsidiaries are
wholly owned by A&M’s parent company and employees.

 

2. Information Provided by Company and Forward Looking Statements. The Company
shall use all reasonable efforts to: (i) provide the Engagement Personnel with
access to management and other representatives of the Company; and (ii) to
furnish all data, material, and other information concerning the business,
assets, liabilities, operations, cash flows, properties, financial condition and
prospects of the Company that Engagement Personnel reasonably request in
connection with the services to be provided to the Company. The Engagement
Personnel shall rely, without further independent verification, on the accuracy
and completeness of all publicly available information and information that is
furnished by or on behalf of the Company and otherwise reviewed by Engagement
Personnel in connection with the services performed for the Company. The Company
acknowledges and agrees that the Engagement Personnel are not responsible for
the accuracy or completeness of information provided by the Company or other
third parties and shall not be responsible for any inaccuracies or omissions
therein. A&M and Engagement Personnel are under no obligation to update data
submitted to them or to review any other areas unless specifically requested by
the Board or CEO to do so. The limitations in this paragraph are not intended to
limit in anyway the responsibilities of the CFO as an authorized officer of the
Company, including his responsibilities and representations as a signing officer
for the Company related to SEC filings or other legally binding documents.

You understand that the services to be rendered by the Engagement Personnel may
include the preparation of projections and other forward-looking statements, and
numerous factors can affect the actual results of the Company’s operations,
which may materially and adversely differ from those projections. In addition,
Engagement Personnel will be relying on information provided by the Company in
the preparation of those projections and other forward-looking statements.

 

  -2-   LOGO [g793526g2.jpg]



--------------------------------------------------------------------------------

EveryWare Global, Inc.

September 23, 2014

 

3. Limitation of Duties. Neither A&M, nor the Engagement Personnel make any
representations or guarantees that, inter alia, (i) advice or strategic
alternative can be formulated for the Company, (ii) any proposal or strategic
alternative presented to the Company’s management or the Board will be more
successful than all other possible restructuring proposals or strategic
alternatives, (i or (iii) if formulated, that any proposed plan or strategic
alternative will be accepted by any of the Company’s creditors, shareholders and
other constituents. Further, neither A&M, nor the Engagement Personnel, assume
any responsibility for the Company’s decision to pursue, or not pursue any
business strategy, or to effect, or not to effect any transaction. The
Engagement Personnel shall be responsible for implementation of any strategy or
alternative approved by the Board and only to the extent and in the manner
authorized and directed by the CEO or the Board.

 

4. Compensation.

 

  (a) A&M shall receive a bi-weekly fee at the rate of $31,680.00 per week for
the services of the CFO, which fee shall be paid weekly on or prior to the first
day of the week for which such fee applies.

 

  (b) In addition, A&M will receive fees for the services of any Engagement
Personnel besides the CFO based on the following hourly rates:

 

Managing Directors

   $ 725-925      

Directors

   $ 525-725      

Analysts/Associates

   $ 325-525      

Such rates shall be subject to adjustment annually at such time as A&M adjusts
its rates generally.

 

  (c) In addition, A&M will be reimbursed for its reasonable out-of-pocket
expenses incurred in connection with this assignment, such as travel, lodging,
messenger and telephone charges. All fees and expenses will be billed and
payable on a bi-weekly basis.

 

  (d) The parties agree that A&M may continue to hold the retainer provided
under the Prior Agreement ($125,000) as a retainer under this Agreement, which
retainer shall be credited against any amounts due at the termination of this
engagement and returned upon the satisfaction of all obligations hereunder.

 

  -3-   LOGO [g793526g2.jpg]



--------------------------------------------------------------------------------

EveryWare Global, Inc.

September 23, 2014

 

5. Termination.

 

  (a) This Agreement will apply from the commencement of the services referred
to in Section 1 and may be terminated within five days of written notice by
either party without cause to the other party.

 

  (b) A&M normally does not withdraw from an engagement unless the Company
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for A&M to continue
performance of the engagement, or other just cause exists.

 

  (c) On termination of the Agreement, any fees and expenses due to A&M shall be
remitted promptly (including fees and expenses that accrued prior to but are
invoiced subsequent to such termination).

 

  (d) The provisions of this Agreement that give the parties rights or
obligations beyond its termination shall survive and continue to bind the
parties.

 

6. No Audit. Company acknowledges and agrees that A&M and Engagement Personnel
are not being requested to perform an audit, review or compilation, or any other
type of financial review subject to the rules of the AICPA. The limitations in
this paragraph are not intended to limit in anyway the responsibilities of the
CFO as an authorized officer of the Company, including his responsibilities and
representations as a signing officer for the Company related to SEC filings or
other legally binding documents.

 

7. No Third Party Beneficiary. The Company acknowledges that all advice (written
or oral) provided by A&M and the Engagement Personnel to the Company in
connection with this engagement is intended solely for the benefit and use of
the Company (limited to its Board and management) in considering the matters to
which this engagement relates. The Company agrees that no such advice shall be
used for any other purpose or reproduced, disseminated, quoted or referred to at
any time in any manner or for any purpose other than accomplishing the tasks
referred to herein without A&M’s prior approval (which shall not be unreasonably
withheld), except as required by law.

 

8. Conflicts. A&M is not currently aware of any relationship that would create a
conflict of interest with the Company or those parties-in-interest of which you
have made us aware. Because A&M and its affiliates and subsidiaries comprise a
consulting firm (the “Firm”) that serves clients on an international basis in
numerous cases, both in and out of court, it is possible that the Firm may have
rendered or will render services to, or have business associations with, other
entities or people which had or have or may have relationships with the Company,
including creditors of the Company. The Firm will not be prevented or restricted
by virtue of providing the services under this Agreement from providing services
to other entities or individuals, including entities or individuals whose
interests may be in competition or conflict with the Company’s, provided the
Firm makes appropriate arrangements to ensure that the confidentiality of
information is maintained.

 

  -4-   LOGO [g793526g2.jpg]



--------------------------------------------------------------------------------

EveryWare Global, Inc.

September 23, 2014

 

9. Confidentiality/Non-Solicitation.

A&M and Engagement Personnel shall keep as confidential all non-public
information received from the Company in conjunction with this engagement,
except: (i) as requested by the Company or its legal counsel; (ii) as required
by legal proceedings; or (iii) as reasonably required in the performance of this
engagement. All obligations as to non-disclosure shall cease as to any part of
such information to the extent that such information is, or becomes, public
other than as a result of a breach of this provision. The Company, on behalf of
itself and its subsidiaries and affiliates and any person which may acquire all
or substantially all of its assets agrees that, until two (2) years subsequent
to the termination of this engagement, it will not solicit, recruit, hire or
otherwise engage any employee of A&M or any of its affiliates who worked on this
engagement while employed by A&M or its affiliates (“Solicited Person”). Should
the Company or any of its subsidiaries or affiliates or any person who acquires
all or substantially all of its assets extend an offer of employment to or
otherwise engage any Solicited Person and should such offer be accepted, A&M
shall be entitled to a fee from the party extending such offer equal to the
Solicited Person’s hourly client billing rate at the time of the offer
multiplied by 4,000 hours for a Managing Director, 3,000 hours for a Senior
Director and 2,000 hours for any other A&M employee. The Company acknowledges
and agrees that this fee fairly represents the loss that A&M will suffer if the
Company breaches this provision. The fee shall be payable at the time of the
Solicited Person’s acceptance of employment or engagement.

 

10. Indemnification/Limitations on Liability. The Company shall indemnify the
Engagement Personnel acting as officers (the “Indemnified Professionals”) to the
same extent as the most favorable indemnification it extends to its officers or
directors, whether under the Company’s bylaws, its certificate of incorporation,
by contract or otherwise, and no reduction or termination in any of the benefits
provided under any such indemnities shall affect the benefits provided to the
Indemnified Professionals. The Indemnified Professionals shall be covered as
officers under the Company’s existing director and officer liability insurance
policy. As a condition of A&M accepting this engagement, a Certificate of
Insurance evidencing such coverage shall be furnished to A&M within 15 days of
the effective date of this Agreement. The Company shall give thirty (30) days’
prior written notice to A&M of cancellation, non-renewal, or material change in
coverage, scope, or amount of such director and officer liability policy. The
Company shall also maintain such insurance coverage for the Indemnified
Professionals for a period of not less than six years following the date of the
termination of the Indemnified Professionals’ services hereunder. The provisions
of this section are in the nature of contractual obligations and no change in
applicable law or the Company’s charter, bylaws or other organizational
documents or policies shall affect the Indemnified Professionals’ rights
hereunder. The attached indemnity and limitation on liability provisions are
incorporated herein and the termination of this agreement or the engagement
shall not affect those provisions, which shall remain in full force and effect.

 

  -5-   LOGO [g793526g2.jpg]



--------------------------------------------------------------------------------

EveryWare Global, Inc.

September 23, 2014

 

11. Miscellaneous. This Agreement (together with the attached indemnity
provisions), including, without limitation, the construction and interpretation
of thereof and all claims, controversies and disputes arising under or relating
thereto, shall be governed and construed in accordance with the laws of the
State of New York, without regard to principles of conflict of law that would
defer to the laws of another jurisdiction. The Company and A&M agree to waive
trial by jury in any action, proceeding or counterclaim brought by or on behalf
of the parties hereto with respect to any matter relating to or arising out of
the engagement or the performance or non-performance of A&M hereunder. The
Company and A&M agree, to the extent permitted by applicable law, that any
Federal Court sitting within the Southern District of New York shall have
exclusive jurisdiction over any litigation arising out of this Agreement; to
submit to the personal jurisdiction of the Courts of the United States District
Court for the Southern District of New York; and to waive any and all personal
rights under the law of any jurisdiction to object on any basis (including,
without limitation, inconvenience of forum) to jurisdiction or venue within the
State of New York for any litigation arising in connection with this Agreement.

This Agreement shall be binding upon A&M and the Company, their respective
heirs, successors, and assignees, and any heir, successor, or assignee of a
substantial portion of A&M’s or the Company’s respective businesses and/or
assets, including any Chapter 11 Trustee. This Agreement incorporates the entire
understanding of the parties with respect to the subject matter hereof and may
not be amended or modified except in writing executed by the Company and A&M.
Notwithstanding anything herein to the contrary, A&M may reference or list the
Company’s name and/or logo and/or a general description of the services in A&M’s
marketing materials, including, without limitation, on A&M’s website.

If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

 

Very truly yours, Alvarez & Marsal North America, LLC By:  

/s/ William H. Runge III

  William H. Runge III   Managing Director

Accepted and agreed:

EveryWare Global, Inc.

 

By:  

/s/ Sam Solomon

  Sam Solomon   Chief Executive Officer

 

  -6-   LOGO [g793526g2.jpg]



--------------------------------------------------------------------------------

EveryWare Global, Inc.

September 23, 2014

 

INDEMNIFICATION AND LIMITATION ON LIABILITY AGREEMENT

This indemnification and limitation on liability agreement is made part of an
agreement, dated September 23, 2014 (which together with any renewals,
modifications or extensions thereof, is herein referred to as the “Agreement”)
by and between Alvarez & Marsal North America, LLC (“A&M”) and EveryWare Global,
Inc. (the “Company”), for services to be rendered to the Company by A&M.

A. The Company agrees to indemnify and hold harmless each of A&M, its affiliates
and their respective shareholders, members, managers, employees, agents,
representatives and subcontractors (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”) against any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including the costs
for counsel or others (including employees of A&M, based on their then current
hourly billing rates) in investigating, preparing or defending any action or
claim, whether or not in connection with litigation in which any Indemnified
Party is a party, or enforcing the Agreement (including these indemnity
provisions), as and when incurred, caused by, relating to, based upon or arising
out of (directly or indirectly) the Indemnified Parties’ acceptance of or the
performance or nonperformance of their obligations under the Agreement;
provided, however, such indemnity shall not apply to any such loss, claim,
damage, liability or expense to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party’s gross negligence or willful
misconduct. The Company also agrees that (a) no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement of A&M, except to the extent
that any such liability for losses, claims, damages, liabilities or expenses are
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Party’s gross negligence or willful misconduct and (b) in no event will any
Indemnified Party have any liability to the Company for special, consequential,
incidental or exemplary damages or loss (nor any lost profits, savings or
business opportunity). The Company further agrees that it will not, without the
prior consent of an Indemnified Party, settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which such Indemnified Party seeks indemnification
hereunder (whether or not such Indemnified Party is an actual party to such
claim, action, suit or proceedings) unless such settlement, compromise or
consent includes an unconditional release of such Indemnified Party from all
liabilities arising out of such claim, action, suit or proceeding.

B. These indemnification provisions shall be in addition to any liability which
the Company may otherwise have to the Indemnified Parties. In the event that, at
any time whether before or after termination of the engagement or the Agreement,
as a result of or in connection with the Agreement or A&M’s and its personnel’s
role under the Agreement, A&M or any Indemnified Party is required to produce
any of its personnel (including former employees) for examination, deposition or
other written, recorded or oral presentation, or A&M or any of its personnel
(including former employees) or any other Indemnified Party is required to
produce or otherwise review, compile, submit, duplicate, search for, organize or
report on any material within such

 

  -7-   LOGO [g793526g2.jpg]



--------------------------------------------------------------------------------

EveryWare Global, Inc.

September 23, 2014

 

Indemnified Party’s possession or control pursuant to a subpoena or other legal
(including administrative) process, the Company will reimburse the Indemnified
Party for its out of pocket expenses, including the reasonable fees and expenses
of its counsel, and will compensate the Indemnified Party for the time expended
by its personnel based on such personnel’s then current hourly rate.

C. If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify the Company with reasonable promptness; provided, however,
that any failure by such Indemnified Party to notify the Company will not
relieve the Company from its obligations hereunder, except to the extent that
such failure shall have actually prejudiced the defense of such action. The
Company shall promptly pay expenses reasonably incurred by any Indemnified Party
in defending, participating in, or settling any action, proceeding or
investigation in which such Indemnified Party is a party or is threatened to be
made a party or otherwise is participating in by reason of the engagement under
the Agreement, upon submission of invoices therefor, whether in advance of the
final disposition of such action, proceeding, or investigation or otherwise.
Each Indemnified Party hereby undertakes, and the Company hereby accepts its
undertaking, to repay any and all such amounts so advanced if it shall
ultimately be determined that such Indemnified Party is not entitled to be
indemnified therefor. If any such action, proceeding or investigation in which
an Indemnified Party is a party is also against the Company, the Company may, in
lieu of advancing the expenses of separate counsel for such Indemnified Party,
provide such Indemnified Party with legal representation by the same counsel who
represents the Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the Indemnified Party shall be entitled
to use separate counsel of its own choice, and the Company shall promptly
advance its reasonable expenses of such separate counsel upon submission of
invoices therefor. Nothing herein shall prevent an Indemnified Party from using
separate counsel of its own choice at its own expense. The Company will be
liable for any settlement of any claim against an Indemnified Party made with
the Company’s written consent, which consent shall not be unreasonably withheld.

D. In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification, then the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, in connection with the statements, acts or omissions which
resulted in the losses, claims, damages, liabilities and costs giving rise to
the indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties’
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees

 

  -8-   LOGO [g793526g2.jpg]



--------------------------------------------------------------------------------

EveryWare Global, Inc.

September 23, 2014

 

actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

E. In the event the Company and A&M seek judicial approval for the assumption of
the Agreement or authorization to enter into a new engagement agreement pursuant
to either of which A&M would continue to be engaged by the Company, the Company
shall promptly pay expenses reasonably incurred by the Indemnified Parties,
including attorneys’ fees and expenses, in connection with any motion, action or
claim made either in support of or in opposition to any such retention or
authorization, whether in advance of or following any judicial disposition of
such motion, action or claim, promptly upon submission of invoices therefor and
regardless of whether such retention or authorization is approved by any court.
The Company will also promptly pay the Indemnified Parties for any expenses
reasonably incurred by them, including attorneys’ fees and expenses, in seeking
payment of all amounts owed it under the Agreement (or any new engagement
agreement) whether through submission of a fee application or in any other
manner, without offset, recoupment or counterclaim, whether as a secured claim,
an administrative expense claim, an unsecured claim, a prepetition claim or a
postpetition claim.

F. Neither termination of the Agreement nor termination of A&M’s engagement nor
the filing of a petition under Chapter 7 or 11 of the United States Bankruptcy
Code (nor the conversion of an existing case to one under a different chapter)
shall affect these indemnification provisions, which shall hereafter remain
operative and in full force and effect.

G. The rights provided herein shall not be deemed exclusive of any other rights
to which the Indemnified Parties may be entitled under the certificate of
incorporation or bylaws of the Company, any other agreements, any vote of
stockholders or disinterested directors of the Company, any applicable law or
otherwise.

 

EVERYWARE GLOBAL, INC.     ALVAREZ & MARSAL NORTH AMERICA, LLC By:  

/s/ Sam Solomon

    By:  

/s/ William H. Runge III

  Sam Solomon       William H. Runge III   Chief Executive Officer      
Managing Director

 

  -9-   LOGO [g793526g2.jpg]